Citation Nr: 1429971	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a kidney removal. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to April 1984.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for residuals of a kidney removal.  Jurisdiction was later transferred to the RO in Reno, Nevada.

The Veteran testified before the undersigned at a May 2012 Board hearing at the RO in Reno, Nevada.  A transcript is associated with the claims file.

All evidence of record has been reviewed, including that found on Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2012 hearing, the Veteran indicated that his kidney disability was identified "six or seven years" after separation from service.  See Hearing Transcript, pg. 2.  This suggests to the Board that there are outstanding private treatment records dated around the early 1990s relating to the Veteran's kidney disability.  Additionally, in a private treatment record dated July 16, 2007, Dr. J.Z. indicated that the Veteran was diagnosed with a right renal mass in 1999.   Private treatment records dated in or around 1999 have not been associated with the claims file.  VA has a duty to obtain reported relevant private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran also stated at the May 2012 hearing that he would be submitting a private medical opinion relating the kidney contusion from service to his right renal cell carcinoma.  See Hearing Transcript, p. 6.  The record was held open for an additional 30 days in order to allow the Veteran time to submit additional evidence. Id. at p. 7.  To date, he has not submitted a private medical opinion concerning his kidney disability.  Since additional development is being undertaken, the Veteran should be given another chance to provide information relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that VA is not in possession of a nexus opinion from a private physician.  Ask him to submit any additional relevant private treatment records, including any records dated in the early 1990s and in or around 1999, and a copy of any medical opinion concerning his right kidney disability; or, to identify the private medical care provider that authored any written medical opinion regarding his renal cell carcinoma, and to furnish signed authorizations for release of these identified records.

If any requested records are unavailable, advise the Veteran of that fact, tell him of the efforts made to obtain the records, and of what additional actions will be undertaken.

2.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full. 

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



